MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s second motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
The regulations provide that “a party may file only one motion to reopen,” and *594that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Here, petitioner’s second motion to reopen was filed two years after the final administrative decision was rendered. The BIA therefore did not abuse its discretion in denying petitioner’s second motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Accordingly, respondent’s motion for summary denial of this petition for review is granted.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.